[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         AUGUST 24, 2010
                            No. 10-10452
                                                            JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 0:09-cr-60188-WJZ-3

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

MARC SENELON,


                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (August 24, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
      Thomas J. Butler, appointed counsel for Marc Senelon in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Senelon’s conviction and

sentence are AFFIRMED.




                                         2